           Case 2:20-cv-02113-APG-DJA Document 33 Filed 08/26/21 Page 1 of 2



 1   FERNANDO HARO III
     P.O. BOX 81972
 2
     LAS VEGAS, NV 89180
 3   (702) 918-1910
     fernando.haro.iii@gmail.com
 4
     PROPER PERSON
 5

 6                              UNITED STATES DISTRICT COURT

 7                                      DISTRICT OF NEVADA
 8   FERNANDO HARO III, an individual;                  CASE NO.: 2:20-cv-02113-APG-DJA
 9
                                Plaintiff,
10
     vs.
                                                        STIPULATION AND ORDER TO
11
     KRM, INC. d.b.a. “THOMAS KELLER                    EXTEND TIME TO FILE OPPOSITION
12   RESTAURANT GROUP”, a foreign                       TO MOTIONS TO DISMISS
     corporation; and KVP, LP d.b.a. “BOUCHON
13
     AT THE VENETIAN,” a foreign Limited                SECOND REQUEST
14   Liability Company;

15                              Defendants.
16

17          Pro se Plaintiff Fernando Haro III (“Plaintiff”) and Defendants KRM, Inc, d.b.a. Thomas

18   Keller Restaurant Group and KVP, LP d.b.a. Bouchon Restaurant (collectively, “Defendants”),
19
     by and through their attorneys, hereby stipulate and agree as follows:
20
            1.      Plaintiff filed his Complaint on November 16, 2020.
21
            2.      Plaintiff filed his First Amended Complaint on February 21, 2021.
22

23          3.      Pursuant to Court Order [ECF No. 17], Defendant’s deadline to file their

24   responses to Plaintiff’s First Amended Complaint was June 21, 2021.
25
            4.      On June 21, 2021, the parties filed a stipulation to extend Defendant’s deadline to
26
     file their responses to July 2, 2021, which the Court granted. ECF Nos. 18 & 19.
27
            5.      On June 30, 2021, Plaintiff filed a Second Amended Complaint. ECF No. 22.
28
     STIPULATION AND PROPOSED ORDER TO EXTEND TIME                 1
           Case 2:20-cv-02113-APG-DJA Document 33 Filed 08/26/21 Page 2 of 2



 1          6.     On July 2, 2021, Defendants filed their respective Special Motions to Dismiss
 2
     Plaintiff’s Second Amended Complaint (“Motions”). ECF Nos. 26 & 27.
 3
            7.     Plaintiff’s initial deadline to respond to Defendants’ Motions was July 19, 2021.
 4
            8.     On July 19, 2021, the parties jointly submitted a stipulation to extend Plaintiff’s
 5

 6   deadline to file responses to Defendants’ Motions to August 27, 2021. ECF No. 30. On July 23,

 7   2021, this Court granted the stipulation. ECF No. 31.
 8
            9.     Plaintiff avers that he needs additional time to locate, organize, and review
 9
     relevant documents and prepare the appropriate responses.
10
            10.    There are currently no scheduled hearings in this case. Plaintiff’s sought extension
11

12   will not unduly delay the proceedings.

13          11.    Defendants do not oppose an extension up to and including September 17, 2021.
14
            12.    Accordingly, Plaintiff shall have until September 17, 2021, to file responses to
15
     Defendants’ Motions.
16
            IT IS SO STIPULATED.
17

18   DATED this 23rd day of August 2021                  DATED this 23rd day of August 2021

19   GORDON REES SCULLY                                  FERNANDO HARO III
20
     MANSUKHANI

21   /s/ Dione C. Wrenn                                  /s/ Fernando Haro
     ________________________________                    ______________________________
22
     DIONE C. WRENN, ESQ.                                FERNANDO HARO III
23   Nevada Bar No. 13285                                P.O. Box 81972
     300 South 4th Street, Suite 1550                    Las Vegas, NV 89180
24   Las Vegas, Nevada 89101                             Plaintiff in Proper Person
     Attorneys for Defendants
25
                            IT IS SO ORDERED.
26
                            _____________________________________                        8/26/2021
                                                                                        ____________
27                          ANDREW P. GORDON                                            DATED
                            UNITED STATES DISTRICT JUDGE
28
     STIPULATION AND PROPOSED ORDER TO EXTEND TIME                 2
